                 Case 19-11466-KG                                         Doc 960                     Filed 11/05/19                     Page 1 of 13


                                                                   UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF DELAWARE


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al .                                       Case No. 19-11466 (KG)
Debtors                                                                                                              Reporting Period: September 1, 2019 - September 30, 2019


                                                                        MONTHLY OPERATING REPORT
                                     File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document         Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                             Form No.                Attached          Attached           Attached
Schedule of Cash Receipts and Disbursements                                                  MOR-1                         Yes
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
    Bank Reconciliation (or copies of debtor's bank reconciliations)                         MOR-1a                   upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
    Schedule of Professional Fees Paid                                                       MOR-1b                   upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
    Copies of bank statements                                                                                         upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
   Cash disbursements journals                                                                                        upon request
Statement of Operations                                                                      MOR-2                         Yes
Balance Sheet                                                                                MOR-3                         Yes
Status of Postpetition Taxes                                                                 MOR-4                         No
  Copies of IRS Form 6123 or payment receipt                                                                               No
  Copies of tax returns filed during reporting period                                                                      No
Summary of Unpaid Postpetition Debts                                                         MOR-4                         Yes
  Listing of aged accounts payable                                                           MOR-4                         Yes
Accounts Receivable Reconciliation and Aging                                                 MOR-5                         Yes
Debtor Questionnaire                                                                         MOR-5                         Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                      ______________________________
Signature of Debtor                                                                          Date


_______________________________________                                                      ______________________________
Signature of Joint Debtor                                                                    Date


 /s/ Allen Wilen                                                                              November 5, 2019
_______________________________________                                                      ______________________________
Signature of Authorized Individual*                                                          Date


Allen Wilen_______________________                                                           Chief Restructuring Officer
Printed Name of Authorized Individual                                                        Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                                                                       Case 19-11466-KG                                 Doc 960                    Filed 11/05/19                      Page 2 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                               Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                     Reporting Period: September 1, 2019 - September 30, 2019

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
September 1, 2019 - September 30, 2019
                                                                    19-11466              19-11468               19-11478               19-11477               19-11471             19-11474               19-11476               19-11479            19-11467
                                                                                                                                                                                  StChris Care                                                       Philadelphia
                                                                 Center City          St. Christopher's           TPS IV                 TPS III            SCHC Pediatric        at Northeast               TPS II                 TPS V          Academic Health      Consolidated
                                                               Healthcare, LLC        Healthcare, LLC          of PA, L.L.C.          of PA, L.L.C.        Associates, L.L.C.   Pediatrics, L.L.C.       of PA, L.L.C.          of PA, L.L.C.       System, LLC        Entities Total **

   Beginning Cash Balance - Books                              $        1,388,914    $        1,642,609    $            63,883    $                275     $           1,150    $             200    $                50    $                250   $      1,185,411    $       4,282,742

   Collections                                                           (278,662)           18,874,577               (155,080)               (30,599)             2,125,952              198,714                 30,120               396,458                   -           21,161,480
   Other Revenue                                                          572,065             3,463,856                      -                 52,637              2,909,278               11,429                      -                     -                 240            7,009,505
   Total Receipts                                                         293,403            22,338,433               (155,080)                22,038              5,035,230              210,143                 30,120               396,458                 240           28,170,985

   Salaries, wages and benefits                                          (903,931)           (7,911,883)               (19,844)                (2,383)            (6,638,975)            (139,778)                 2,419               (213,168)           (320,052)         (16,147,595)
   Supplies expense                                                      (336,743)           (2,865,944)                  (723)                  (339)               (78,621)             (58,582)                   (65)              (152,089)             (5,761)          (3,498,867)
   Other controllable expenses                                         (5,607,864)           (7,014,199)              (200,482)               (16,294)            (1,217,763)             (31,447)               (45,214)               (70,592)         (2,434,843)         (16,638,698)
   Non-controllable expenses                                           (1,517,754)           (1,614,235)               (63,608)                (2,834)              (513,218)             (21,734)               (13,774)                (8,477)            (21,966)          (3,777,600)
   Total Operating Disbursements                                       (8,366,292)          (19,406,261)              (284,657)               (21,850)            (8,448,577)            (251,541)               (56,634)              (444,326)         (2,782,622)         (40,062,760)

   Restructuring Related Disbursements
   Professional Fees                                                            -                     -                      -                       -                     -                    -                      -                      -                   -                    -
   Net Cash Flow Prior to Financing Activities                         (8,072,889)            2,932,172               (439,737)                    188            (3,413,347)             (41,398)               (26,514)               (47,868)         (2,782,382)         (11,891,775)
   Financing Activities
   DIP Revolver Borrowings                                                    -                     -                      -                       -                      -                   -                      -                       -           39,999,848           39,999,848
   DIP Revolver Paydown                                                       -                     -                      -                       -                      -                   -                      -                       -          (27,923,535)         (27,923,535)
   Interest                                                                (7,300)                 (228)                   (28)                    (50)                    -                 (157)                  (349)                     -            (580,462)            (588,574)
   Total Financing Activities                                              (7,300)                 (228)                   (28)                    (50)                    -                 (157)                  (349)                     -          11,495,851           11,487,739
   Net Cash Flow                                                       (8,080,189)            2,931,944               (439,765)                    138            (3,413,347)             (41,555)               (26,863)               (47,868)          8,713,469             (404,036)

   Transfers                                                            9,258,463            (4,538,793)              367,893                      (413)           3,413,347               41,555                 26,813                47,868           (8,616,733)                   -
   Ending Balance - Books                                               2,567,188                35,760                (7,989)                        -                1,150                  200                      -                   250            1,282,147            3,878,706

   TOTAL DISBURSEMENTS FOR
   CALCULATING U.S. TRUSTEE QUARTERLY FEES                     $       (8,366,292) $        (19,406,261) $            (284,657) $             (21,850) $          (8,448,577) $          (251,541) $             (56,634) $            (444,326) $      (31,286,619) $       (68,574,869)

   ** The remaining five (5) debtors not shown above are consolidated into other entities, and therefore, do not report receipts/disbursements.
      1. Philadelphia Academic Medical Associates, LLC (19-11469);
      2. HPS of PA, L.L.C. (19-11470);
      3. St. Christopher’s Pediatric Urgent Care Center, L.L.C. (19-11472);
      4. SCHC Pediatric Anesthesia Associates, L.L.C. (19-11473); and,
      5. TPS of PA, L.L.C. (19-11475).
                                                          Case 19-11466-KG            Doc 960   Filed 11/05/19                Page 3 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                   Case No. 19-11466 (KG)
Debtors                                                                                                                         Reporting Period: September 1, 2019 - September 30, 2019

Schedule of Debtor Bank Account Balances

                                                                                                                                    Beginning
                                                                                                                                      Account                                                       Ending
Bank Account   Bank                        Account Holder                                       Account Name                          Balance             Debits                Credits    Account Balance
     4834      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                  Voluntary Benefits                    $40,622          $108,727              ($135,912)           $13,437
     5202      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                  Merchant Credit Card Deposits          33,600           141,039               (155,202)             19,437
     5981      WELLS FARGO BANK, N.A.      Center City Healthcare                               Non-Government Account                      -         4,866,162             (4,866,162)                  -
     5998      WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                                                                   226                  -                      -                226
     6004      WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                                                               356,349             7,335                   (551)           363,133
     6005      WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                         Non-Government Account                      -        13,469,395            (13,469,395)                  -
     6021      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                  Concentration Account                 197,715        28,443,930            (28,638,305)              3,339
     6030      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                  Benefits Claim Self-Funding           845,913           332,567                       -         1,178,479
     6039      WELLS FARGO BANK, N.A.      Center City Healthcare                               Operating Account                           -           292,026               (292,026)                  -
     6048      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                  Dental Claims Self-Funding             50,000            96,463                (96,463)             50,000
     6054      WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                         Operating Account                           -           422,832               (422,832)                  -
     6062      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                                                         17,561                  -                  (107)             17,455
     6063      WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                  Master Deposit Account                910,803        29,030,236            (28,060,727)         1,880,312
     6070      WELLS FARGO BANK, N.A.      Center City Healthcare                               Payroll Account                        32,493         3,059,825               (889,663)         2,202,655
     6071      WELLS FARGO BANK, N.A.      Center City Healthcare                               Government Deposit Account                  -         4,541,749             (4,541,749)                  -
     6096      WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                         Payroll Account                       889,838        12,292,621            (13,149,007)             33,452
     6097      WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                         Government Deposit Account                  -         2,385,373             (2,385,373)                  -
     8873      WELLS FARGO BANK, N.A.      Philadelphia Academic Medical Associates             Operating Account                           -             1,364                 (1,364)                  -
     9146      WELLS FARGO BANK, N.A.      TPS V of PA                                          Non-Government Account                      -           411,910               (411,910)                  -
     9310      WELLS FARGO BANK, N.A.      St. Chris Care At Northeast Pediatrics               Government Account                          -             1,109                 (1,109)                  -
     9328      WELLS FARGO BANK, N.A.      St. Chris Care At Northeast Pediatrics               Non-Government Account                      -           198,349               (198,349)                  -
     9336      WELLS FARGO BANK, N.A.      TPS of PA                                            Government Account                          -                  -                      -                  -
     9344      WELLS FARGO BANK, N.A.      TPS of PA                                            Non-Government Account                      -                  -                      -                  -
     9351      WELLS FARGO BANK, N.A.      TPS II of PA                                         Government Account                          -             2,236                 (2,236)                  -
     9369      WELLS FARGO BANK, N.A.      TPS II of PA                                         Non-Government Account                      -            81,090                (81,090)                  -
     9377      WELLS FARGO BANK, N.A.      TPS III of PA                                        Government Account                          -                  -                      -                  -
     9385      WELLS FARGO BANK, N.A.      TPS III of PA                                        Non-Government Account                      -                81                    (81)                  -
     9393      WELLS FARGO BANK, N.A.      TPS IV of PA                                         Government Account                          -            13,453                (13,453)                  -
     9401      WELLS FARGO BANK, N.A.      TPS IV of PA                                         Non-Government Account                      -           132,931               (132,931)                  -
     9419      WELLS FARGO BANK, N.A.      TPS V of PA                                          Government Account                          -               150                   (150)                  -
     9500      WELLS FARGO BANK, N.A.      HPS of PA                                            Government Account                          -             6,216                 (6,216)                  -
     9518      WELLS FARGO BANK, N.A.      HPS of PA                                            Non-Government Account                      -           109,769               (109,769)                  -
     9526      WELLS FARGO BANK, N.A.      SCHC Pediatric Associates                            Government Account                          -            49,275                (49,275)                  -
     9534      WELLS FARGO BANK, N.A.      SCHC Pediatric Associates                            Non-Government Account                      -         2,232,567             (2,232,567)                  -
     9542      WELLS FARGO BANK, N.A.      St. Christopher's Pediatric Urgent Care              Government Account                          -                26                    (26)                  -
     9559      WELLS FARGO BANK, N.A.      St. Christopher's Pediatric Urgent Care              Non-Government Account                      -            49,883                (49,883)                  -
     9567      WELLS FARGO BANK, N.A.      SCHC Pediatric Anesthesia Associates                 Government Account                          -                  -                      -                  -
     9575      WELLS FARGO BANK, N.A.      SCHC Pediatric Anesthesia Associates                 Non-Government Account                      -           335,787               (335,787)                  -
Total                                                                                                                              $3,375,120      $103,116,472          ($100,729,668)        $5,761,924

                                                                                                                                                              Reconciliation to books:
                                                                                                                                                   1014.0119 - Petty Cash/Change Fund               5,083
                                                                                                                                                          1012.0019 - Deposit in Transit           (7,989)
                                                                                                                                                                        Restricted Cash        (1,880,312)
                                                                                                                                                                                   Total       $3,878,706
                                      Case 19-11466-KG              Doc 960       Filed 11/05/19         Page 4 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                       Case No. 19-11466 (KG
Debtors                                                                                           Reporting Period: September 1, 2019 - September 30, 2019

                                                          STATEMENT OF OPERATIONS
                                                               (Consolidated Income Statement)1

                                                                                                                                     Cumulative
REVENUES                                                                                                     September 2019         Filing to Date
Gross Patient Revenues                                                                                        $150,989,873                   $522,864,725
Less: Reductions                                                                                               (129,828,393)                 (447,346,579)
Net Patient Revenue                                                                                             $21,161,480                   $75,518,146
OPERATING EXPENSES
Salaries, wages and benefits                                                                                    $16,147,595                   $70,289,873
Supplies expense                                                                                                  3,498,867                     11,763,247
Other controllable expenses (See #1 on attached Continuation Sheet)                                              16,638,698                     65,003,560
Non-controllable expenses (See #2 on attached Continuation Sheet)                                                 3,777,600                     12,840,366
E.H.R. Incentive                                                                                                        -                                -
Total Operating Expenses Before Depreciation                                                                     40,062,760                    159,897,046
Depreciation/Depletion/Amortization                                                                                 105,557                          196,150
Net Profit (Loss) Before Other Income & Expenses                                                                (19,006,837)                 ($84,575,050)
OTHER INCOME AND EXPENSES
Other Revenue (See #3 on attached Continuation Sheet)                                                            $7,009,505                   $22,230,940
Other Non-Operating Income                                                                                                  4                            (37)
Interest Expense                                                                                                   588,574                      1,236,131
Net Profit (Loss) Before Reorganization Items                                                                  ($12,585,910)                 ($63,580,204)
REORGANIZATION ITEMS
Professional Fees                                                                                                       $0                           $50,000
U. S. Trustee Quarterly Fees                                                                                            -                                -
Interest Earned on Accumulated Cash from Chapter 11                                                                     -                                -
Gain (Loss) from Sale of Equipment                                                                                      -                                -
Other Reorganization Expenses                                                                                           -                                -
Total Reorganization Expenses                                                                                           -                             50,000
Income Taxes                                                                                                            -                                -
Net Profit (Loss)                                                                                              ($12,585,910)                 ($63,630,204)

1 - The unconsolidated Statements of Income (unaudited) are provided subsequent to the continuation sheet.
      Case 19-11466-KG                        Doc 960              Filed 11/05/19                    Page 5 of 13

      In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                       Case No. 19-11466 (KG)
      Debtors                                                            Reporting Period: September 1, 2019 - September 30, 2019

                                         STATEMENT OF OPERATIONS - continuation sheet

                                                                                                            Cumulative
Ref   BREAKDOWN OF "OTHER" CATEGORY                                               September 2019           Filing to Date

 1    Other Controllable Expenses
      2000 OCE PHYSICIANS MED                                                            $149,391                       $824,038
      2005 OCE PHYSICIANS GROU                                                                  -                      1,462,094
      2005 OCE PHYSICIANS MED                                                           2,226,984                      6,532,420
      2020 OCE DIRECTORS MED F                                                             21,079                         67,322
      2021 OCE PHYSICIAN STIPE                                                          1,337,868                      8,711,089
      2100 OCE MED-THERP/OTHER                                                            240,941                        777,306
      2200 OCE CONSULTING/MGMT                                                          1,485,745                      4,491,980
      2250 OCE LOBBYING                                                                     4,242                         12,726
      2300 OCE LEGAL FEE-NON L                                                            576,758                      1,574,174
      2400 OCE AUDIT FEES                                                                       -                         (5,357)
      2500 OCE OTHER FEE-NON M                                                          1,043,827                      3,584,022
      2520 OCE BOARD DIRECTOR                                                                 500                         (4,900)
      4700 OCE DOCTOR/EMPL APP                                                                  -                            390
      4800 OCE INSTRUMENTS/MIN                                                             (1,720)                        28,804
      4800 OCE MINOR NON-MED E                                                              6,397                         22,948
      4900 OCE MINOR NON-MED E                                                                345                          4,344
      6105 OCE OTHER MED FEES                                                             295,075                      1,149,133
      6106 OCE NON-MED CONTRAC                                                          1,749,851                     12,395,659
      6107 OCE OUTSOURCED NON-                                                            367,581                      1,100,189
      6108 OCE OUTSOURCE NON-S                                                             27,880                         74,212
      6110 OCE OUTSIDE MED TES                                                             85,873                        365,618
      6210 OCE REPAIR - EQUIPM                                                            230,053                        932,263
      6220 OCE REPAIR & MAINT                                                                   -                            619
      6230 OCE SVC & MAINT CON                                                          1,536,681                      3,078,044
      6231 OCE ROBOTICS SVC CO                                                             78,167                        100,501
      6504 OCE CONFIF COLL FEE                                                            135,913                        407,739
      6505 OCE CONFIF COLL FEE                                                            485,161                      2,427,020
      6507 OCE OTHER AGENCY FE                                                            245,097                        683,861
      6509 OCE CON FEE PATACCT                                                            309,467                      1,533,597
      6600 OCE PURCHASED SERVI                                                            829,673                      2,945,834
      6601 OCE PENALTIES                                                                   20,906                         41,562
      6604 OCE SOFTWARE COSTS                                                             193,437                        533,079
      6611 OCE DRUG SCREENING                                                              32,053                        119,584
      6613 OCE BACKGROUND CHEC                                                                409                          1,201
      6650 OCE DP FEES - CORE                                                           1,178,248                      3,669,515
      6710 OCE ADVERTISING                                                                 45,210                        201,661
      6720 OCE EMPLOYMENT ADVE                                                              5,068                         15,204
      6730 OCE MILEAGE                                                                      6,952                         19,832
      6760 OCE CHARITY CONTRIB                                                                833                          2,499
      6767 OCE RECORDS STOR AN                                                             42,365                        104,094
      6790 OCE COPYING COST/SU                                                              7,191                         51,626
      6800 OCE FREIGHT / EXPRE                                                             43,160                        154,062
      6830 OCE POSTAGE                                                                      4,285                         86,446
      7600 OCE RENT LEASE AUTO                                                                620                          1,860
      7640 OCE RENT-OFFICE FUR                                                              6,298                         26,524
      7642 OCE RENT COPIERS/FA                                                             25,186                         58,103
      7646 OCE RENT MED EQUIPM                                                            148,878                        621,723
      7648 OCE EQUIPMENT LEASE                                                            108,856                        326,190
      7700 OCE UTILITIES ELECT                                                            515,834                      1,311,617
      7800 OCE UTILITIES GAS                                                               46,371                         97,326
      7900 OCE UTILITIES WATER                                                            245,219                        952,763
      8000 OCE UTILITIES RUBBI                                                             50,947                        167,434
      8500 OCE TELEPHONE                                                                   73,257                        247,173
      8501 OCE ANSWERING SERVI                                                             17,879                         80,977
      8600 OCE SUBSCRIPTIONS A                                                             20,533                         63,698
      8601 OCE MSO/PHYS SUSCRI                                                                  -                            125
      8610 OCE NON-DEDUCT. DUE                                                              7,728                         23,184
      Case 19-11466-KG                        Doc 960              Filed 11/05/19                    Page 6 of 13

      In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                       Case No. 19-11466 (KG)
      Debtors                                                            Reporting Period: September 1, 2019 - September 30, 2019

                                          STATEMENT OF OPERATIONS - continuation sheet

                                                                                                            Cumulative
Ref   BREAKDOWN OF "OTHER" CATEGORY                                               September 2019           Filing to Date

      8620 OCE OTHER DUES/MEMB                                                           208,188                         377,393
      8700 OCE OUTSIDE TRAININ                                                            14,637                          94,793
      8701 OCE OUTSIDE TRAININ                                                            57,838                         153,764
      8710 OCE TRAINING & DEVE                                                            19,213                          48,841
      8800 OCE TRAVEL & LODGIN                                                             3,233                          48,415
      8801 OCE MSO/PHYS TRAVEL                                                                 -                             665
      8810 OCE MEALS / ENTERTA                                                             1,222                           5,821
      8815 OCE AIRFARE                                                                     2,634                           5,687
      9200 OCE TRNFR - OUT/OTH                                                                 -                         (99,848)
      9400 OCE TRNFR-IN/OTHR                                                                   -                          95,255
      8820 OCE RECRUITMENT/TRA                                                                 -                             837
      7520 OCE RENT EXP I/C                                                               10,862                          10,862
      7554 OCE RENT OFFICE SPA                                                             4,211                           4,211
      8845 OCE SPECIAL EVENTS                                                                110                             110
 2    Total Other Controllable Expenses                                              $16,638,700                     $65,003,557
      Non-Controllable Expenses
      3910 NON PATIENT BAD DEB                                                            $45,027                       $185,335
      7500 NCE RENT/LEASE BUIL                                                            994,498                      2,941,744
      7520 NCE RENT EXP I/C                                                               233,094                        696,468
      7552 NCE MASTER LEASE RE                                                            623,635                      1,870,905
      7554 NCE RENT OFFICE SPA                                                             71,242                        247,629
      7556 NCE RENT - STORAGE                                                                   7                            472
      7558 NCE RENT - PARKING                                                              52,295                        241,206
      7560 NCE RENT O/P ACTIVI                                                                  -                        171,798
      7575 NCE SUB-LEASE INCOM                                                               (562)                        (1,886)
      8100 NCE PROF. LIAB (MAL                                                            656,556                      3,261,344
      8200 NCE OTHER INSURANCE                                                              1,067                          3,201
      8250 NCE ALL RISK INSURA                                                            563,619                      1,690,857
      8300 NCE PROPERTY TAX                                                               210,743                        632,229
      8310 NCE LICENSES                                                                   152,433                        244,872
      8320 NCE OTHER TAXES                                                                173,947                        655,317
      9999 NCE G/L SUSPENSE                                                                     -                         (1,124)
 3    Total Non-Controllable Expenses                                                  $3,777,601                    $12,840,367
      Other Revenue
      8727 REV - CAPITATION &                                                              17,424                       $180,801
      8904 RENTAL REVENUE                                                                   2,175                          4,350
      8905 OTHER REV-PARKING L                                                             72,103                        261,132
      8908 SUB-LEASE INCOME                                                                 1,281                         74,356
      8913 RESIDENCY PROGRAM R                                                                  -                        604,026
      8946 VENDING MACHINES CO                                                             37,125                          2,500
      8955 OTHER INCOME MED RE                                                             30,112                          7,740
      8975 MISC REVENUE                                                                 2,680,892                      4,353,861
      8909 INCOME RELATED INTI                                                          1,624,738                      3,345,941
      8910 NURSING SCHOOL TUIT                                                             35,567                         51,179
      8916 CAFETERIA REVENUE                                                              107,057                        214,114
      8970 OTHER REV-SHARED RI                                                              1,384                          2,768
      8980 OTHER REVENUES                                                               2,226,984                      5,767,530
      8972 MANAGEMENT FEES REV                                                            172,664                        351,139
      Total Other Revenue                                                               7,009,506                     15,221,437
                                                                         Case 19-11466-KG                                  Doc 960                  Filed 11/05/19                       Page 7 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                                                                Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                     Reporting Period: September 1, 2019 - September 30, 2019

Statements of Income (unaudited) 1
From September 1, 2019 through September 30, 2019

                                                                                                                                                                       StChris Care                                                             Philadelphia
                                            Center City            St. Christopher's             TPS IV                    TPS III             SCHC Pediatric          at Northeast               TPS II                   TPS V              Academic Health            Consolidated
                                          Healthcare, LLC          Healthcare, LLC           of PA, L.L.C. 3           of PA, L.L.C. 3        Associates, L.L.C. 4   Pediatrics, L.L.C.       of PA, L.L.C. 3           of PA, L.L.C.          System, LLC 5             Entities Total

Net patient revenue2                                 -$278,662             $18,874,577                 -$155,080                 -$30,599               $2,125,952              $198,714                  $30,120                $396,458                      -               $21,161,480
Other revenue                                          572,065                3,463,856                            0              52,637                 2,909,278                11,429                           0                  -                       240               $7,009,505
                   Net revenue                        293,403               22,338,433                 (155,080)                  22,038                5,035,230               210,143                   30,120                 396,458                      240              $28,170,985
Operating charges:
Salaries, wages and benefits                           903,931                7,911,883                   19,844                    2,383                6,638,975               139,778                   -2,419                 213,168                  320,052              16,147,595
Supplies expense                                       336,743                2,865,944                       723                    339                    78,621                58,582                          65              152,089                    5,761               3,498,867
Other controllable expenses                          5,607,864                7,014,199                  200,482                  16,294                 1,217,763                31,447                   45,214                  70,592                2,434,843              16,638,698
Non-controllable expenses                            1,517,754                1,614,235                   63,608                    2,834                  513,218                21,734                   13,774                    8,477                  21,966               3,777,600
E.H.R. Incentive                                           -                        -                         -                      -                         -                     -                        -                       -                        -                          -
         Total operating expenses                    8,366,292               19,406,261                  284,657                  21,850                 8,448,577               251,541                   56,634                 444,326                2,782,622              40,062,760
                   EBITDA                          (8,072,889)               2,932,172                 (439,737)                     188               (3,413,347)               (41,398)                (26,514)                 (47,868)             (2,782,382)            (11,891,775)
Depreciation and amortization                              -                    69,516                        -                      -                     34,889                    955                      -                       197                      -                  105,557
Interest expense                                         7,300                     228                            28                     50                    -                     157                     349                      -                   580,462                 588,574
Other non-operating revenue                                4                       -                        -                      -                     -                       -                         -                        -                         -                            4
             PRE-TAX INCOME             $         (8,080,194) $              2,862,428 $              (439,765) $                  138 $          (3,448,235) $             (42,511) $                (26,863) $               (48,066) $            (3,362,844) $             (12,585,912)
Notes
1 - The balance sheets and statements of income presented herein reflect the unadjusted operations of Philadelphia Academic Health System, LLC ("PAHS"). Only 9 of the 14 debtor entities are shown in the consolidated financials. The other debtor entities roll up to the listed debtor
entities, explained in the below notes.
2 - Intercompany transactions are subject to offsetting revenue and expense elimination between affiliates.
3 - TPS of PA, L.L.C. does not report financials; however, has leasehold interests reported on respective subsidiary entities.
4 - Includes consolidated subsidiary debtor entities: St. Christopher's Pediatric Urgent Care Center, L.L.C. and SCHC Pediatric Anesthesia Associates, L.L.C.
5 - Includes consolidated subsidiary debtor entities HPS of PA L.L.C. and Philadelphia Academic Medical Associates.
Case 19-11466-KG                         Doc 960                  Filed 11/05/19                        Page 8 of 13

    In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al. Case No. 19-11466 (KG)
    Debtors                                      Reporting Period: September 1, 2019 - September 30, 2019

                                                    BALANCE SHEET
                                                      (Consolidated)


    ASSETS
    CURRENT ASSETS                                                                                      September 2019
    Unrestricted Cash and Equivalents                                                                    $3,878,706.00
    Restricted Cash and Cash Equivalents                                                                  1,880,312.00
    Accounts Receivable (Net)                                                                            73,738,172.00
    Inventories                                                                                          12,572,817.00
    Prepaid Expenses                                                                                      3,346,881.00
    Other Current Assets (See #1 on attached Continuation Sheet)                                         36,211,339.00
    TOTAL CURRENT ASSETS                                                                               $131,628,227.00
    PROPERTY AND EQUIPMENT
    Purchased assets - unallocated                                                                       50,000,000.00
    Property and equipment                                                                               10,098,490.00
    Less: accumulated depreciation                                                                       (5,271,986.00)
    TOTAL PROPERTY & EQUIPMENT                                                                            54,826,504.00
    OTHER ASSETS
    Other Assets (See #2 on attached Continuation Sheet)                                                    179,813.00
    Due from Philadelphia Academic Health Holdings, LLC                                                  (2,359,570.00)
    Other intangibles and deferred assets (See #3 on attached Continuation Sheet)                        22,567,711.00
    Accumulated amortization                                                                             (3,665,209.00)
    TOTAL OTHER ASSETS                                                                                  $16,722,745.00
    TOTAL ASSETS                                                                                       $203,177,476.00


    LIABILITIES AND OWNER EQUITY
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                                               September 2019
    Accounts payable 1                                                               $27,649,082.81
    Patient credit balances                                                          $14,049,065.00
    Accured Liabilities - Payroll                                                    $16,985,541.00
    Accrued Liabilities - Other                                                      $74,856,152.02
    MidCap Financial Trust                                                           $35,203,177.00
    Short term debt                                                                     $240,974.00
    Long Term Debt                                                                             7.00
    Interest payable                                                                     812,274.00
    Other liabilities                                                                     17,825.00
    Due to PAHH                                                                          604,839.00
    Due to AAHS                                                                                0.00
    Intercompany                                                                               0.00
    TOTAL POSTPETITION LIABILITIES                                                  $170,418,936.83
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition) - See continuation schedule #2
    Secured Debt                                                                              $0.00
    Priority Unsecured Debt - Taxes                                                       578,978.10
    Priority Unsecured Debt - Wage/PTO Claims                                           6,223,591.00
    Unsecured Debt - A/P                                                              139,273,603.07
    Unsecured Debt - Wage/PTO Claims                                                    1,724,686.00
    TOTAL PRE-PETITION LIABILITIES                                                    147,800,858.17

    TOTAL LIABILITIES                                                                                  $318,219,795.00
    OWNER EQUITY
    Capital surplus                                                                                     $96,522,038.00
       Retained earnings                                                                                (83,306,650.00)
       Additions                                                                                                  0.00
    Profit (loss)                                                                                      (128,257,707.00)
    NET OWNER EQUITY                                                                                  ($115,042,319.00)
    TOTAL LIABILITIES AND OWNERS' EQUITY                                                               $203,177,476.00

    Notes:
    1 - Unconsolidated Balance Sheet (unaudited) provided on the subsequent pages.
    2 - Accounts payable for this schedule includes trade payable accruals. On the debtors financial statements, trade payable
    accruals are captured in "Accrued Liabilities - Other".
Case 19-11466-KG                    Doc 960           Filed 11/05/19                Page 9 of 13

     In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital,Case
                                                                            et al.No. 19-11466 (KG)
     Debtors                             Reporting Period: September 1, 2019 - September 30, 2019



                   BALANCE SHEET - continuation schedule 1


Ref ASSETS
 1 Other Current Assets                                                            September 2019
     1065 0039 OTHR REC EMPLO                                                            ($30,607)
     1065 0419 OTHER REC TUIT                                                             259,370
     1065 1018 OTHER REC FAC                                                           11,549,526
     1065 1018.02 OTHER REC FAC                                                         1,677,281
     1065 1018.03 OTHER REC FAC                                                            52,713
     1065 1018.04 OTHER REC FAC                                                           (33,194)
     1065 1018.06 OTHER REC FAC                                                           (25,316)
     1067 0048 OTR CURR ASSET                                                           1,535,210
     1067 1148 OTR RECEIVABLE                                                             273,489
     1067 1248 OTR RECEIVABLE                                                             490,919
     1067 1448 OTR REC - FAC                                                             (183,024)
     1067 1548 OTR REC - FAC                                                            4,436,148
     1067 1648 OTR REC - FAC                                                            1,436,613
     1067 1748 OTR REC - FAC                                                            4,160,206
     1067 1848 OTR REC - FAC                                                          (14,098,206)
     1067 1890 MCAID SUPP PAY                                                           3,784,021
     1067 1891 MCAID SUPP PAY                                                           1,501,937
     1067 1894 MCAID SUPP PAY                                                          15,191,807
     1067 1896 MCAID SUPP PAY                                                           3,475,888
     1067 2348 OTR RECEIVABLE                                                            (169,644)
     1068 0004 OTHER REC RENT                                                                (300)
     1044 1181 BAD DEBT ALLOW                                                            (700,989)
     1067 1892 MCAID SUPP PAY                                                             111,032
     1067 2344 MISC REC MCAID                                                             552,500
     1065 0619 OTHER REC PHYS                                                              10,139
     1067 1948 OTR RECEIVABLE                                                             (46,180)
     1100 1001 OTHER CURR ASS                                                           1,000,000
    Total Other Current Assets                                                        $36,211,339

 2   Other Assets
      1343 0035 NON CURR DEPOS                                                             $5,833
      1336 2921 OTR L/T ASSETS                                                             126,956
      1343 0035 NON CURR DEPOS                                                              47,024
     Total Other Assets                                                                  $179,813

 3   Other Intangibles and deferred assets
      1336 2921 OTR L/T ASSETS                                                           $110,195
      1344 0092 COMPUTER PRG S                                                           3,049,920
      1348 1050 INTGIBLES - SW                                                           8,985,335
      1348 0093 INTANGIBLES L/                                                          10,422,261
     Total Other Intangibles                                                          $22,567,711
                                  Case 19-11466-KG       Doc 960        Filed 11/05/19        Page 10 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                           Case No. 19-11466 (KG)
Debtors                                                                                Reporting Period: September 1, 2019 - September 30, 2019

                                                PRE-PETITION LIABILITIES - Continuation schedule 2


PRE-PETITION LIABILITIES                              Priority Unsecured               Non-Priority - Unsecured
Debtor                                            Taxes      Wage/PTO Claims     Accounts Payable    Wage/PTO Claims              TOTAL
Center City Healthcare, LLC                     $ 576,298 $          10,283,655 $       89,136,898 $            665,655         $ 100,662,506
St. Christopher's Healthcare, LLC                   1,258            10,083,496         12,503,092            1,059,032            23,646,878
TPS IV of PA, L.L.C.                                   50                   -            9,664,872                  -               9,664,922
TPS III of PA, L.L.C.                                 -                     -              296,463                  -                 296,463
SCHC Pediatric Associates, L.L.C.                   1,372                   -           13,322,719                  -              13,324,091
StChris Care at Northeast Pediatrics, L.L.C.          -                     -              246,436                  -                 246,436
TPS II of PA, L.L.C.                                  -                     -              364,338                  -                 364,338
TPS V of PA, L.L.C.                                   -                     -              426,784                  -                 426,784
Philadelphia Academic Health System, LLC              -                     -           13,312,002                  -              13,312,002
Less: Pre-Petition Payroll Paid Post-Petition         -             (14,143,560)               -                    -             (14,143,560)
Total                                           $ 578,978 $           6,223,591 $      139,273,603 $          1,724,686         $ 147,800,859
                                                                             Case 19-11466-KG                                     Doc 960                  Filed 11/05/19                         Page 11 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                                                                                   Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                                        Reporting Period: September 1, 2019 - September 30, 2019

Balance Sheets (unaudited) 1
As of September 30, 2019

                                                                                                                                                                                             StChris Care                                                            Philadelphia
                                                                         Center City           St. Christopher's            TPS IV                 TPS III          SCHC Pediatric           at Northeast                 TPS II                  TPS V            Academic Health            Consolidated
                                                                       Healthcare, LLC         Healthcare, LLC          of PA, L.L.C. 2        of PA, L.L.C. 2     Associates, L.L.C. 3    Pediatrics, L.L.C.         of PA, L.L.C. 2         of PA, L.L.C.         System, LLC 4             Entities Total
ASSETS
   Cash and cash equivalents
       Unrestricted cash                                           $          2,567,188    $              35,760 $                (7,989) $                 -    $                1,150 $                  200 $                   -    $                  250 $             1,282,147    $         3,878,706
       Restricted cash                                                              -                        -                       -                      -                       -                      -                       -                       -                 1,880,312              1,880,312
   Accounts receivable, net                                                  33,243,910               36,230,214                 930,839                172,615               2,168,633                550,183                 334,377                 107,401                     -               73,738,172
   Inventory                                                                  5,426,582                6,996,378                     -                      -                       -                   67,764                     -                    82,093                     -               12,572,817
   Prepaid expenses                                                             778,693                  786,976                  71,457                    -                   917,561                 23,436                     -                    11,496                 757,262              3,346,881
   Other current assets                                                      14,146,263               29,119,121              (1,944,732)                19,024              (4,049,741)              (594,157)               (375,898)             (1,107,430)                998,889             36,211,339
   Total current assets                                                      56,162,636               73,168,449                (950,425)               191,639                (962,397)                47,426                 (41,521)               (906,190)              4,918,610            131,628,227
   Purchased assets - unallocated                                                   -                        -                       -                      -                       -                      -                       -                       -                50,000,000             50,000,000
       Property and equipment4                                                1,030,477                1,272,362               1,177,810                 12,568               6,162,136                264,029                     -                   179,108                     -               10,098,490
       Less: accumulated depreciation                                               -                    (69,516)               (436,157)                  (722)             (4,424,799)              (182,584)                    -                  (158,208)                    -               (5,271,986)
   Property and equipment, net                                                1,030,477                1,202,846                 741,653                 11,846               1,737,337                 81,445                     -                    20,900              50,000,000             54,826,504
   Other assets                                                                     -                                              5,833                    -                   173,980                    -                       -                       -                       -                  179,813
   Philadelphia Academic Risk Retention Group, LLC
   Due from Philadelphia Academic Health Holdings, LLC                              -                        -                       -                      -                       -                      -                        -                      -                (2,359,570)            (2,359,570)
   Other intangibles and deferred assets                                            -                    110,196                 129,857                    569               4,405,532                 14,538                      -                    3,124              17,903,895             22,567,711
   Accumulated amortization                                                         -                        -                   (62,266)                  (301)             (3,584,980)               (14,538)                     -                   (3,124)                    -               (3,665,209)
TOTAL ASSETS                                                       $         57,193,113    $          74,481,491    $           (135,348) $             203,753 $             1,769,472 $              128,871 $                (41,521) $            (885,290) $           70,462,935 $          203,177,476
LIABILITIES AND EQUITY
   Accounts payable                                                $         71,429,892    $          37,780,510    $          2,585,901   $            424,099    $         6,729,941    $            417,815    $            706,615    $            286,402    $         46,561,511    $       166,922,686
   Patient credit balances                                                    6,948,090                2,862,718                 678,246                  8,508              3,134,840                 158,226                  76,343                 182,094                     -               14,049,065
   Accrued liabilities
       Payroll                                                                6,087,701                5,628,796               2,477,110                 80,085              9,257,041                 167,561                 902,750                 234,851                  97,923             24,933,818
       Other                                                                 59,777,582               13,526,755                 223,395                  6,009              1,692,000                  54,202                     -                   121,091                  34,096             75,435,130
   MidCap Financial Trust                                                           -                        -                       -                      -                      -                       -                       -                       -                35,203,177             35,203,177
   Short term debt                                                              240,974                      -                       -                      -                      -                       -                       -                       -                                          240,974
Total current liabilities                                                   144,484,239               59,798,779               5,964,652                518,701             20,813,822                 797,804               1,685,708                 824,438              81,896,707            316,784,850
   Long-term debt                                                                     7                      -                       -                      -                      -                       -                       -                       -                                                7
   Tenet Business Services Corporation                                              -                        -                       -                      -                      -                       -                       -                       -                      -                       -
   Interest payable                                                                 -                        -                       -                      -                      -                       -                       -                       -                  812,274                 812,274
   Other liabilities                                                            (35,966)                  53,791                     -                      -                      -                       -                       -                       -                      -                    17,825
   Due to PAHH                                                                      -                    604,839                     -                      -                      -                       -                       -                       -                      -                   604,839
   Due to AAHS                                                                      -                        -                       -                      -                      -                       -                       -                       -                      -                       -
   Intercompany                                                              18,940,839             (113,713,540)              9,973,512              1,303,212             43,790,325                  66,316              (2,320,266)             (1,321,102)            43,280,704                     -
Total liabilities                                                           163,389,119              (53,256,131)             15,938,164              1,821,913             64,604,147                 864,120                (634,558)               (496,664)           125,989,685             318,219,795
EQUITY
   Capital surplus                                                           44,142,262               46,129,259               2,214,190                403,277              2,620,965                 185,750                 773,229                  53,106                     -               96,522,038
   Retained earnings                                                        (66,468,120)              54,429,343             (10,512,544)            (1,292,396)           (36,094,929)               (580,268)                (58,883)               (151,453)            (22,577,400)           (83,306,650)
   Profit (loss)                                                            (83,870,148)              27,179,020              (7,775,158)              (729,041)           (29,360,711)               (340,731)               (121,309)               (290,279)            (32,949,350)          (128,257,707)
TOTAL EQUITY                                                               (106,196,006)             127,737,622             (16,073,512)            (1,618,160)           (62,834,675)               (735,249)                593,037                (388,626)            (55,526,750)          (115,042,319)
TOTAL LIABILITIES & EQUITY                                         $         57,193,113 $             74,481,491    $           (135,348) $             203,753 $            1,769,472 $               128,871 $               (41,521) $             (885,290) $           70,462,935 $          203,177,476

Notes
1 - The balance sheets and statements of income presented herein reflect the unadjusted operations of Philadelphia Academic Health System, LLC ("PAHS"). Only 9 of the 14 debtor entities are shown in the consolidated financials. The debtor entities not listed roll up to the listed debtor entities,
explained in the below notes.
2 - TPS of PA, L.L.C. does not report financials; however, has leasehold interests reported on respective subsidiary entities.
3 - SCHC Pediatric Associates, L.L.C. includes consolidated subsidiary debtor entities: St. Christopher's Pediatric Urgent Care Center, L.L.C. and SCHC Pediatric Anesthesia Associates, L.L.C.
4 - Includes consolidated subsidiary debtor entities HPS of PA L.L.C. and Philadelphia Academic Medical Associates.
                              Case 19-11466-KG             Doc 960       Filed 11/05/19        Page 12 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                          Case No. 19-11466 (KG)
Debtors                                                                               Reporting Period: September 1, 2019 - September 30, 2019


                                         SUMMARY OF UNPAID POSTPETITION DEBTS
                                                                                     Number of Days Past Due
Type                                            0-30                31-60              61-90              Over 90                Total
                   1
Accounts Payable                                    $2,422,892.09       $7,199,317.65       $7,110,478.67        $4,910,409.75     $21,643,098.16

Notes:
1 - Entered A/P data obtained from debtors A/P system as of 10/2/2019. Aged Accounts Payable include invoices with relevant post-petition Invoice
dates (July 1, 2019 - September 30, 2019).
                                          Case 19-11466-KG                  Doc 960      Filed 11/05/19   Page 13 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                               Case No. 19-11466 (KG)
Debtors                                                                                                    Reporting Period: September 1, 2019 - September 30, 2019



                                                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                          August                     September
Total Accounts Receivable at the beginning of the reporting period                                                     $91,785,722                    $77,491,068
+ Amounts billed during the period                                                                                       17,044,966                     18,562,510
- Amounts collected during the period                                                                                  (31,339,620)                   (22,315,405)
Total Accounts Receivable at the end of the reporting period                                                           $77,491,068                    $73,738,172

Accounts Receivable Aging                                                                                               Amount                        September
Physician Groups (not aged)                                                                                         4,601,807.00                    4,601,807.00
0 - 30 days old                                                                                                    16,167,334.00                   16,626,424.00
31 - 60 days old                                                                                                    8,051,891.00                    4,515,532.00
61 - 90 days old                                                                                                    8,982,280.00                    5,420,081.00
91+ days old                                                                                                       39,687,756.00                   42,912,087.00
Accounts Receivable (Net)                                                                                        $77,491,068.00                  $74,075,931.00

                                                                                        DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                     Yes                              No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                                  X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                                  X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                                                  X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                   X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                                      X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

1 - As census dropped at Hahnemann, certain assets (inventory and equipment) were transferred to St. Christopher’s. Such transfers are classified as
intercompany transfers.
2 - Pass through taxpayer. No return needs to be filed.
